 
Exhibit 10.33
 
 
AMENDED AND RESTATED NOTE AGREEMENT
 
 
DATED AS OF
 
NOVEMBER 30, 2007
 
 
AMONG
 
TRANSMONTAIGNE PRODUCT SERVICES INC.
 
ALL AMERICAN PLAZAS, INC.,
 
ABLE ENERGY, INC.
 
AND
 
ALL AMERICAN PROPERTIES, INC.
 

--------------------------------------------------------------------------------


 
AMENDED AND RESTATED NOTE AGREEMENT
 
This Amended and Restated Note Agreement ("Agreement") is made and entered into
as of November 30, 2007 (the "Effective Date"), by and among TransMontaigne
Product Services Inc., a Delaware corporation ("TPSI"), All American Plazas,
Inc., a Delaware corporation ("Plazas"), Able Energy Inc., a Delaware
corporation ("Able"), All American Properties, Inc., a Pennsylvania corporation
formerly known as "All American Plazas, Inc." "(Properties" and, together with
Plazas and Able, the "All American Entities") and the Mortgagors identified on
the signature page hereto.
 
RECITALS
 
A.    TPSI, as supplier, and Properties, as purchaser, have previously entered
into a Diesel Fuel Sales Agreement, dated December 14, 2005, as amended by (i)
Amendment No. 1 dated May 1, 2006, (ii) Amendment No. 2 dated November 15, 2006,
(iii) Amendment No. 3 dated November 27, 2006, (iv) Amendment No. 4 dated
February 1, 2007, (v) Amendment No. 5 dated March 1, 2007, and (vi) Amendment
No. 6 dated April 1, 2007 (the "Prior Supply Agreement") pursuant to which TPSI
agreed to supply and sell refined petroleum products to Properties, and
Properties agreed to purchase and resell the same at various retail truck stop
plaza locations owned and operated by Properties, all upon the terms and for the
consideration set forth in the Prior Supply Agreement.
 
B.    TPSI and Properties have previously entered into a Note Agreement, dated
as of April 1, 2007 (the "Prior Note Agreement"), and Properties has issued
thereunder a promissory note, dated such date (the "April Note"), to evidence
certain unpaid invoices under the Prior Supply Agreement, the outstanding
principal balance of which, together with all accrued interest thereon, is set
forth on Schedule I hereto.
 
C.    Pursuant to the terms of the Prior Supply Agreement, TPSI has submitted
invoices to Properties for payment, which invoices evidence the volumes of
refined petroleum products delivered and sold by TPSI to Properties of and which
Properties has acknowledged receipt and is obligated to pay for (collectively,
the "Unpaid Invoices" and together with the amounts owing to TPSI under the
April Note, the "Prior Indebtedness") in the amounts set forth on Schedule I
hereto.
 
D.    On or about May 30, 2007, Able acquired from Properties or its
subsidiaries the fuel assets of certain truck stop plazas owned by Properties
and its subsidiaries, while Properties and its subsidiaries continue to own the
real property and improvements comprising such truck stop plazas. In connection
with the acquisition of such assets, Able formed Plazas as a wholly owned
subsidiary to operate such truck stop plazas pursuant to several lease
agreements between Plazas and the subsidiaries of Properties that own the real
property and improvements comprising such truck stop plazas.
 

--------------------------------------------------------------------------------


 
E.    TPSI, as supplier, and Plazas, as purchaser, have entered into a Delivered
Fuel Supply Agreement, dated October 5, 2007, as amended and supplemented by the
Letter Agreement dated October 5, 2007, the First Amendment to Delivered Fuel
Supply Agreement dated November 5, 2007, the Second Amendment to Delivered Fuel
Supply Agreement dated November 15, 2007 and the Third Amendment to Delivered
Fuel Supply Agreement dated November 21, 2007 (collectively, the "Supply
Agreement"), pursuant to which (i) TPSI  has agreed to extend to Plazas a
$1,550,000 advance (the "Prepayment Advance") to enable Plazas to satisfy its
prepayment obligations in connection with the initiation of the Supply
Agreement, (ii) TPSI has agreed to supply Product (as defined therein) to Plazas
and (iii) Plazas has agreed to purchase and resell the Product at various retail
truck stop plaza locations operated by Plazas and owned by Properties from and
after the date thereof, which Supply Agreement supersedes any and all prior
agreements, representations and understandings between the parties, including,
without limitation, the Prior Supply Agreement, provided, however, the
Indebtedness shall remain due and payable pursuant to the terms and conditions
of this Agreement. As a result, each of Able, Plazas and Properties have
benefited from the previous extensions of the Indebtedness by TPSI and continue
to derive material benefits from TPSI's forbearance of exercising its rights and
remedies in respect of past due payments under the Prior Supply Agreement and
the Prior Note Agreement and the continued sale by TPSI of Product to Plazas for
sale at the retail truck stop plazas owned by Properties.
 
F.    TPSI and the All American Entities desire to amend and restate the terms
of the Prior Note Agreement and the Prior Note, and to evidence the debt owed in
respect of the Prepayment Advance, on the terms set forth herein and in (1) an
amended and restated secured promissory note substantially in the form of
Exhibit A-1 issued jointly and severally by Properties and each of the
Mortgagors (as defined herein) payable to the order of TPSI (the "Properties
Note") in an aggregate principal amount equal to the sum of the Prior
Indebtedness and the accrued but unpaid interest thereon to the date hereof, and
(2) a guaranteed promissory note substantially in the form of Exhibit A-2 issued
jointly by Able and Plazas payable to the order of TPSI (the "Able/Plazas Note"
and, together with the Properties Note, the "Notes") in the aggregate amount of
the Prepayment Advance. The aggregate amount of indebtedness represented by the
Notes is referred to herein collectively as the "Indebtedness". The principal
amount of the Indebtedness, together with accrued interest thereon, shall be due
and payable in accordance with the terms and provisions set forth in this
Agreement and the Notes.
 
G.    As of the Effective Date, the parties intend that this Agreement and the
Notes shall amend and restate in their entirety the Prior Note Agreement and the
April Note, respectively.
 
H.    TPSI has agreed to enter into this Agreement and the Supply Agreement with
the All American Entities based on (1) the agreement by the All American
Entities to provide the Collateral (as defined below) and the assurances by the
All American Entities that each of Mortgage A and Mortgage B (each as defined
herein) would be perfected no later than November 30, 2007 and each of Mortgage
C and Mortgage D (each as defined herein) would be perfected no later than
December 14, 2007.
 
FOR VALUE RECEIVED, the receipt and adequacy of which are hereby acknowledged,
the parties agree as follows:
 
 
2

--------------------------------------------------------------------------------


 
ARTICLE 1
THE NOTE
 
1.1    Amount and Interest. Subject to the terms and conditions hereinafter set
forth, Properties, on its own behalf and on behalf of each of the Mortgagors,
agrees to execute and deliver to TPSI the Properties Note, which shall be in the
form attached hereto as Exhibit A-1, and shall be payable in accordance with the
terms and conditions set forth herein and therein. Subject to the terms and
conditions hereinafter set forth, Able and Plazas agree to execute and deliver
to TPSI the Able/Plazas Note, which shall be in the form attached hereto as
Exhibit A-2, and shall be payable in accordance with the terms and conditions
set forth herein and therein. The Notes will evidence the principal amount of
the Indebtedness, together with interest accruing at the rate of 8% per annum on
that portion of the Properties Note set forth on Schedule I representing the sum
of the principal and unpaid interest on the April Note Amount and the Past Due
Invoice Amount (the "Current Interest Portion"). Until the date that is 21
months following the Effective Date, the balance of the Notes in excess of the
Current Interest Portion shall not bear interest. Following the date that is 21
months after the Effective Date, the entire unpaid balance of the Indebtedness
represented by the Notes (including any portion thereof representing due but
unpaid interest) shall bear interest at the rate of 8% per annum. In the event
of any conflict, the terms of this Agreement shall control, but the Notes and
Agreement shall be interpreted consistently to the extent possible.
 
1.2    Indebtedness. The All American Entities acknowledge the Prior
Indebtedness set forth on Schedule I, as evidenced by the April Note and the
Unpaid Invoices, which constitutes a valid and binding obligation of Properties
to TPSI that is absolutely owing and enforceable under the Prior Note Agreement,
the Prior Note and the Prior Supply Agreement, the terms of which are amended
and restated in accordance with the terms of this Agreement and the Notes, free
of any and all defenses and rights of offset or recoupment, all of which
defenses and rights are hereby waived and released by the All American Entities,
other than as set forth in this Agreement and the Notes. The parties acknowledge
and agree that this Section 1.2 shall not constitute a waiver of, or otherwise
modify or amend, any rights or obligations of the parties to the Supply
Agreement with respect to performance under the Supply Agreement from and after
October 5, 2007.
 
 1.3    Acceptance. TPSI agrees to accept the Notes in order to amend and
restate the terms of the Prior Indebtedness, on the terms and conditions set
forth in this Agreement, including fulfillment of the conditions precedent set
forth in this Agreement in conjunction with the execution and delivery of the
Notes and the granting of the security therefor.
 
  1.4    Payment of Notes. In addition to any payment of the Notes that may
become due and payable following an Event of Default or in accordance with
Section 5.1 hereof, the unpaid principal balance of the Notes, together with
accrued interest thereon, shall become due and payable as follows:
 
(a) from and after the Effective Date, the All American Entities shall be
required to pay to TPSI at least 50% of the Net Proceeds (as defined below) of
any debt financing (including the incurrence of new indebtedness and any
refinancings of existing indebtedness), equity financing or other
capital-raising transaction, until such time as $3,000,000 of the aggregate
outstanding principal amount of the Indebtedness (the "Threshold Amount") has
been paid to TPSI pursuant hereto (such payment to first be credited to the
unpaid amount, if any, of the Past Due Invoice Amount set forth on Schedule I
and any excess to be credited against the unpaid amount of the April Note);
 
3

--------------------------------------------------------------------------------


 
(b) if the All American Entities have not paid the Threshold Amount pursuant to
Section 1.4(a) on or before March 15, 2008, then:
 
(i) the All American Entities shall make monthly payments (with the first
payment being due on March 15, 2008 and the last payment being due on October
15, 2009) of principal and interest on the outstanding amount of the
Indebtedness (calculated as of March 15, 2008, taking into account all payments
of principal made prior to such date by the All American Entities) in equal
monthly amounts sufficient to amortize the Indebtedness over 25 years (i.e., for
every $1,000,000 of Indebtedness outstanding, the monthly payment will equal
$7,718.16), which payments shall be credited first to the outstanding balance of
the Properties Note and then to accrued but unpaid interest thereon; and
 
(ii) on November 15, 2009, the entire amount of principal and interest of the
Indebtedness then outstanding shall be due and payable in full;
 
provided, however, that if, on or before August 15, 2008, the All American
Entities shall have paid at least the Threshold Amount pursuant to this Section
1.4, then the monthly payments obligations and amortization schedule set forth
in Section 1.4(b)(i) shall cease and shall thereafter resume pursuant to Section
1.4(c); and
 
(c) if the All American Entities shall have paid the Threshold Amount pursuant
to Section 1.4(a) on or before March 15, 2008, or if the monthly payments and
amortization schedule set forth in Section 1.4(b) shall have ceased as a result
of the payment of the Threshold Amount on or before August 15, 2008 as provided
in Section 1.4(b), then:
 
(i) commencing on July 31, 2009, the All American Entities shall make monthly
payments (the first payment being due on July 31, 2009 and the last payment
being due on February 28, 2011) of principal and interest on the outstanding
amount of the Indebtedness (calculated as of July 31, 2009, taking into account
all payments of principal made prior to such date by the All American Entities)
in equal monthly amounts sufficient to amortize the Indebtedness over 25 years
(i.e., for every $1,000,000 of Indebtedness outstanding, the monthly payment
will equal $7,718.16), which payments shall be credited first to the outstanding
balance of the Properties Note and then to accrued but unpaid interest thereon;
and
 
(ii) on March 31, 2011, the entire amount of principal and interest of the
Indebtedness then outstanding shall be due and payable in full.
 
Amounts not paid when due hereunder or under the Notes shall accrue interest
until paid at a rate 2.0% per annum above the rate of interest otherwise
applicable to such amount (the "Default Rate").
 
4

--------------------------------------------------------------------------------


 
If, in order to make the payments provided for in Section 1.4(a), the All
American Entities or the Mortgagors enter into one or more refinancing
transactions with respect to any of the Mortgaged Premises (as defined in
Section 1.6(a)), then, so long as TPSI shall have received the Threshold Amount
on or before March 15, 2008, TPSI shall agree to subordinate its lien on such
Mortgaged Premises to that of the lender in such refinancing transaction;
provided, however, that if, following such refinancing transaction, the
Mortgaged Premises have an aggregate Net Mortgage Value (as defined below)
(based on the appraised value as set forth on Schedule II or a more recent third
party independent appraisal prepared subsequent to the date hereof, if any)
lower than 150% of the aggregate amount of the Indebtedness (after the repayment
of any and all indebtedness senior in priority to the Indebtedness secured by a
Mortgage in favor of TPSI on such Mortgaged Premises), then Properties shall
provide TPSI with perfected security interests in additional property or
properties owned by Properties or one or more affiliates thereof with a Net
Mortgage Value (based on the most recent appraisals thereof in the possession of
Properties) that, together with the Net Mortgage Value of the Mortgaged Premises
(based on the appraised value as set forth on Schedule II or a more recent third
party independent appraisal prepared subsequent to the date hereof, if any),
equals or exceeds the amount of the Indebtedness. Any such additional property
or properties must be satisfactory to TPSI in its reasonable discretion. The All
American Entities shall, within five business days of the closing of the
refinancing transaction, prepare and record a mortgage or other similar security
instrument, in form and substance substantially identical to the Mortgages
(except for changes required by applicable law or that reflect the different
description, location or nature of the applicable property), in connection with
each such additional property or properties and, upon proper recording thereof,
such mortgage or other similar security instrument shall constitute a "Mortgage"
hereunder and such additional property shall constitute a "Mortgaged Premises"
hereunder.
 
For purposes of this Agreement,
 
(i) 
"Net Proceeds" shall mean cash proceeds received by an All American Entity from
any debt financing (including the incurrence of new indebtedness and any
refinancing of existing indebtedness), equity financing or other capital-raising
transaction, net of (A) expenses actually incurred and paid by the All American
Entities to an unaffiliated third party in connection with such financing
(including, without limitation, title insurance premiums, recording fees and
lender fees) and (B) (i) if such refinancing involves any of the Mortgaged
Premises, any amounts applied to repayment of indebtedness senior in priority to
the Indebtedness secured by a Mortgage in favor of TPSI on the Mortgaged
Premises subject to such financing transaction or (ii) if such refinancing
involves a property that is not one of the Mortgaged Premises, any amounts
applied to repayment of indebtedness secured by a mortgage or other lien on such
property; and

 
(ii) 
"Net Mortgage Value" shall mean the fair market value of any property
(determined as specified in this Agreement) less the maximum aggregate amount of
obligations secured by any mortgage or other consensual lien or encumbrance that
has or would have priority over, or be pari passu with, the applicable Mortgage
or proposed additional mortgage in favor of TPSI with respect to such property.

 

 
5

--------------------------------------------------------------------------------

 
 
1.5    Place of Payment. Payments of principal, interest and any other amounts
due TPSI under the Notes shall be made by the All American Entities at TPSI's
offices at 1670 Broadway, Suite 3100, Denver, Colorado 80202, or at such other
place as TPSI may designate, from time to time, in writing to the All American
Entities in accordance with the terms of this Agreement.
 
1.6             Collateral.
 
(a)  The Notes shall be secured by mortgages of certain properties (the
"Mortgaged Premises") as follows:
 
(i) that certain property (located in Duncannon, PA known as the "Clark's Ferry
truck stop plaza") as defined in that certain Second Lien Mortgage and Security
Agreement, dated as of the Effective Date and to be recorded by Clark's Ferry
Properties (as defined below) no later than three (3) business days following
the Effective Date, made by Clarks Ferry Properties, Inc., a Delaware
corporation ("Clark's Ferry Properties"), and a wholly owned subsidiary of
Properties, in favor of TPSI, substantially in the form attached hereto as
Exhibit B-1 (as amended, restated, supplemented or modified from time to time,
"Mortgage A"), between All American and TPSI;
 
(ii) that certain property (located in Myerstown, PA, known as the "Frystown
truck stop plaza") as defined in that certain Second Lien Mortgage and Security
Agreement, dated as of the Effective Date and to be recorded by Frystown
Properties (as defined below) no later than three (3) business days following
the Effective Date, made by Frystown All American Properties, Inc., a Delaware
corporation ("Frystown Properties"), and a wholly owned subsidiary of
Properties, in favor of TPSI, substantially in the form attached hereto as
Exhibit B-2 (as amended, restated, supplemented or modified from time to time,
"Mortgage B");
 
(iii) if such property is owned by Energy Management & Supply Corporation, a
Delaware corporation ("Belmont Properties"), on December 14, 2007, that certain
property (located in Belmont, NY, known as the "Belmont truck stop plaza") as
defined in that certain Mortgage, to be dated and recorded by Belmont Properties
no later than December 14, 2007, made by Belmont Properties and a wholly owned
subsidiary of Properties, in favor of TPSI, substantially in the form attached
hereto as Exhibit B-3 (as amended, restated, supplemented or modified from time
to time, "Mortgage C"); and
 
(iv) if such property is owned by Nova Ten Realty Corp., a Delaware corporation
("Carney's Point Properties" and, together with Clark's Ferry Properties,
Frystown Properties and Belmont Properties, each a "Mortgagor" and,
collectively, the "Mortgagors"), on December 14, 2007, that certain property
(located in Carney, NJ, known as the "Carney's Point truck stop plaza") as
defined in that certain Mortgage, to be dated and recorded by Carney's Point
Properties no later than December 14, 2007, made by Carney's Point Properties
and a wholly owned subsidiary of Properties, in favor of TPSI, substantially in
the form attached hereto as Exhibit B-4 (as amended, restated, supplemented or
modified from time to time, "Mortgage D" and, together with Mortgage A, Mortgage
B and Mortgage C, the "Mortgages").
 
6

--------------------------------------------------------------------------------


 
(b) In the event that Properties or a Mortgagor enters into an agreement, on or
before December 14, 2007, to sell, transfer, convey or otherwise dispose of the
properties identified in Sections 1.6(a)(iii) or l.6(a)(iv) above, then:
 
(i) Properties shall provide TPSI with perfected security interests in
additional property or properties owned by Properties or one or more affiliates
thereof with a Net Mortgage Value (based on the most recent appraisals thereof
in the possession of Properties and provided to TPSI) equal to or in excess to
the Net Mortgage Value of the property or properties that was sold (based on the
appraised value as set forth on Schedule II or a more recent third party
independent appraisal prepared subsequent to the date hereof, if any), to serve
as substitute collateral for the Indebtedness; provided that any such additional
property or properties must be satisfactory to TPSI in its reasonable discretion
and that the All American Entities shall, within five business days of the
closing of the sale of such property or properties, prepare and record a
mortgage or other similar security instrument, in form and substance
substantially identical to the Mortgages (except for changes required by
applicable law or that reflect the different description, location or nature of
the applicable property), in connection with each such additional property or
properties and, upon proper recording thereof, such mortgage or other similar
security instrument shall constitute a "Mortgage" hereunder and such substitute
property shall constitute a "Mortgaged Premises" hereunder; and
 
(ii) if such sale, transfer, conveyance or other disposition was of the property
identified in Section 1.6(a)(iii) or 1.6(a)(iv) above, then Properties shall
cause to be paid to TPSI (out of proceeds of such sale, transfer, conveyance or
other disposition) any amount in excess of $3,000,000 received by Belmont
Properties, Carney's Point Properties, any All American Entity or any of their
respective affiliates in consideration for such property.
 
(c) Not later than January 15, 2008, the All American Entities shall take all
steps necessary to cause the Crown Mortgage identified on Schedule III relating
to the Belmont truck stop Plaza to be terminated and released and shall have
provided TPSI any and all documentation requested by TPSI to confirm the release
thereof.
 
(d) Not later than January 15, 2008, the All American Entities shall take all
steps necessary to cause Mortgage A and Mortgage B to represent a second
priority lien (having priority over all other consensual liens and security
interests, except for the liens represented by the FMAC Documents identified on
Schedule III) on the Mortgaged Premises subject to Mortgage A and Mortgage B, as
applicable, and shall provide to TPSI any and all documentation requested by
TPSI to confirm the release of the any and all prior mortgages or other liens on
such property and the continued validity and first priority of Mortgage A and
Mortgage B.
 
(e) In addition, unless all the outstanding Indebtedness has been repaid, not
later than the date that is 21 months after the Effective Date, the All American
Entities shall take all steps necessary to cause Mortgage B to represent a first
priority (as opposed to second priority) lien on the premises subject to
Mortgage B, and shall provide to TPSI any and all documentation requested by
TPSI to confirm the release of the any and all prior mortgages or other liens on
such property and the continued validity and first priority of Mortgage B. If,
thereafter, the All American Entities reduce the outstanding balance of the
Indebtedness to an amount less than $5,000,000 and TPSI shall have received
evidence satisfactory to it in its sole discretion of the continued validity and
first priority lien represented by Mortgage B, then TPSI shall take all steps
reasonably necessary to terminate the security interest represented by Mortgage
A.
 
7

--------------------------------------------------------------------------------


 
 1.7    Increase in Prepayment Advance. If, as of December 14, 2007 or, if
Section 1.6(b) is applicable, the date that is five business days following the
closing of the sale of such property or properties, the Mortgages have been
timely recorded as provided in Section 1.6(a) or Section 1.6(b), as applicable,
then TPSI hereby agrees to increase the Prepayment Advance set forth on Schedule
I to $1,800,000, and the following adjustments shall thereafter be deemed to
have been made: (i) the aggregate amount of the Able/Plazas Note shall be
increased by $250,000; (ii) the aggregate amount of Indebtedness shall be
increased by $250,000; and (iii) the Threshold Amount shall be increased by
$250,000.
 
ARTICLE 2
CONDITIONS PRECEDENT
 
As conditions precedent to TPSI's obligation to execute and deliver this
Agreement and accept delivery of the Notes, the following obligations (the
"Conditions Precedent") shall have been fulfilled:
 
 2.1    Mortgages. (i) Mortgage A and Mortgage B shall have been executed and
delivered and the forms of the Mortgages shall be in a form sufficient to, upon
recordation as provided herein, create a valid lien and security interest in the
Mortgaged Premises under and as defined in the applicable Mortgage, and (ii) all
filings, recordations or other actions necessary or desirable to cause the
security interests described in clause (i) to be perfected, prior to all other
consensual liens other than the mortgages, pledges, liens, charges,
reservations, covenants, restrictions, security interests or other encumbrances
set forth on Schedule III (each, in the amount thereof on the date hereof, a
"Permitted Encumbrance").
 
2.2    Closing Certificates.
 
(a) Properties shall have delivered to TPSI a certificate of the secretary of
Properties, certifying true and correct copies of (i) corporate resolutions, in
effect on the Effective Date, of Properties' and each Mortgagor's board of
directors authorizing the execution and delivery by Properties and each
Mortgagor of, and the performance by Properties and each Mortgagor of its
obligations under, the Loan Documents to which it is a party, (ii) the
certificate of incorporation and bylaws of Properties and each Mortgagor in
effect as of the Effective Date, and (iii) all documents related to any of the
Permitted Encumbrances or the indebtedness related thereto.
 
(b) Able and Plazas shall have delivered to TPSI certificates of the secretary
of each of Able and Plazas, certifying true and correct copies of (i) corporate
resolutions, in effect on the Effective Date, of Able and Plazas, respectively,
authorizing the execution and delivery by Able and Plazas, respectively, of, and
the performance by Able and Plazas, respectively, of their respective
obligations under, the Loan Documents to which they are party, (ii) the
certificate of incorporation and bylaws of Able and Plazas, respectively, in
effect as of the Effective Date, and (iii) all documents related to any of the
Permitted Encumbrances or the indebtedness related thereto.
 
8

--------------------------------------------------------------------------------


 
2.3    Legal Opinions. TPSI shall have received (a) a legal opinion, of counsel
to Properties and the Mortgagors, regarding the enforceability against each of
Properties and the Mortgagors of the Loan Documents to which it is a party, and
(b) a legal opinion, of counsel to Able and Plazas, regarding the enforceability
against each of Able and Plazas, of the Loan Documents to which it is a party,
in each case in form and substance satisfactory to TPSI.
 
ARTICLE 3
EVENTS OF DEFAULT
 
3.1    Properties Event of Default. The occurrence of any one or more of the
following events will constitute an event of default with respect to the
Indebtedness represented by the Properties Note (a "Properties Event of
Default"):
 
(a)    TPSI shall not receive any payment of principal or interest on the
Properties Note when due;
 
(b)    Properties or any of the Mortgagors fails to duly and punctually perform
or observe any material covenant, obligation or undertaking contained in
Sections 1.6(b), (c), (d) or (e), or Sections 5.1(a), (e), (f) and (i);
 
(c)    To the extent not addressed in subsection (b) above, Properties or any of
the Mortgagors fails to perform or observe any material covenant, obligation or
undertaking contained herein or in any of the other Loan Documents, which
failure is not cured (if capable of cure) within 15 days after Properties or
such Mortgagor first has knowledge thereof;
 
(d)    (i) Any defined event of default occurs under any Loan Document to which
Properties or any Mortgagor is a party, other than this Agreement, or (ii) any
event, condition, circumstance or other act or omission occurs that would
constitute any event of default under any such Loan Document after the giving of
notice or the passage of time or both, and which Properties or the applicable
Mortgagor does not commit, and continuously use, its best efforts to cure prior
to becoming an event of default thereunder;
 
(e)    Any representation or warranty made by Properties or any Mortgagor herein
or in the Properties Note, the Mortgages or any other Loan Document to which
Properties or any Mortgagor is a party, proves to have been false or erroneous
in any material respect when made;
 
(f)    Any event of default occurs under the terms of any indebtedness of
Properties or any Mortgagor for borrowed money, or pursuant to any other
financing arrangement or bank credit facility, in each case in excess of
$250,000 and, as a result thereof, such indebtedness may be declared immediately
due and payable or becomes due prior to the stated maturity thereof;
 
9

--------------------------------------------------------------------------------


 
(g)   An All American Entity suffers any judgment of any court of competent
jurisdiction and as a result, any execution, sequestration or any other process
of any court becomes enforceable against Properties or a Mortgagor, or if a
distress or analogous process is levied upon the property or assets of
Properties or a Mortgagor (including any of the Mortgaged Premises) and the
failure to satisfy such execution, sequestration, distress or process would
render any of the Mortgaged Premises liable to sale or forfeiture;
 
(h)    The All American Entities and their affiliates suspends or ceases or
threatens to suspend or cease conducting business in the ordinary course at any
of the Mortgaged Premises (other than in the case of a sale of any of the
Mortgaged Premises that satisfies the conditions of the proviso to Section
5.1(f);
 
(i)    An All American Entity or a Mortgagor makes an assignment, proposal or
compromise for the benefit of its creditors or otherwise acknowledges its
insolvency or inability to pay debts as they become due or should an All
American Entity or a Mortgagor invoke, threaten to invoke or indicate its
intention to invoke the benefit of any legislation governing insolvent debtors
or affecting the rights of creditors generally;
 
(j)    An All American Entity or Mortgagor commences any receivership or
liquidation, either voluntarily or under an order of a court of competent
jurisdiction;
 
(k)    An All American Entity or Mortgagor becomes bankrupt or insolvent (under
any test under any law defining insolvency), or any proceeding in bankruptcy,
receivership, liquidation or insolvency is commenced in respect of or against
any All American Entity or Mortgagor or in respect of any of its property, or
any receiver, trustee or liquidator takes possession of the undertaking or any
substantial portion of the property of any All American Entity or Mortgagor,
including without limitation any filing of any petition by or against any All
American Entity or Mortgagor under any provision of the United States Bankruptcy
Code, or any All American Entity or Mortgagor or any of its directors or
officers takes any act to authorize or commence any of the foregoing;
 
(1)    In the reasonable opinion of TPSI, acting in good faith, there has
occurred a material adverse change in the financial or any other condition of
any All American Entity or Mortgagor compared to what was represented to TPSI
herein or which is likely to result in the impairment of any All American
Entity's or Mortgagor's ability timely to pay or perform any of its material
obligations hereunder or under the Properties Note or any or all of the other
Loan Documents to which it is a party; provided, however that (i) no
circumstance or event shall be deemed to be such a material adverse change
unless the financial impact on the All American Entities and the Mortgagors in
the Aggregate could reasonably be expected to exceed $500,000 in any fiscal year
and (ii) adverse changes in general economic and market conditions that do not
disproportionately affect the All American Entities and the Mortgagors shall not
constitute material adverse change for purposes of this Section 3.1(1).
 
3.2    Able/Plazas Event of Default. The occurrence of any one or more of the
following events will constitute an event of default with respect to the
Indebtedness represented by the Able/Plazas Note (an "Able/Plazas Event of
Default," and the occurrence of either an Able/Plazas Event of Default or a
Properties Event of Default is referred to herein as an "Event of Default"),
time being of the essence with respect to each requirement:
 
10

--------------------------------------------------------------------------------


 
(a)    TPSI shall not receive any payment of principal or interest on the
Able/Plazas Note when due;
 
(b)    Able or Plazas fails to duly and punctually perform or observe any
material covenant, obligation or undertaking contained in Sections 1.6(b), (c),
(d) or (e), or Sections 5.1(a), (e), (f) and (j);
 
(c)    To the extent not addressed in subsection (b) above, either Able or
Plazas fails to perform or observe any material covenant, obligation or
undertaking contained herein or in any of the other Loan Documents to which it
is a party, which failure is not cured (if capable of cure) within fifteen (15)
days of such All American Entity's knowledge thereof;
 
(d)    (i) Any defined event of default occurs under any Loan Document to which
Able or Plazas is a party, other than this Agreement, or (ii) any event,
condition, circumstance or other act or omission occurs that would constitute
any event of default under any such Loan Document after the giving of notice or
the passage of time or both, and which Able and Plazas do not commit, and
continuously use, their best efforts to cure prior to becoming an event of
default thereunder;
 
(e)    Any representation or warranty made herein or in the Able/Plazas Note or
the Supply Agreement, or any other Loan Document to which Able or Plazas is a
party, proves to have been false or erroneous in any material respect when made;
 
(f)    Any event of default occurs under the terms of any indebtedness of Able
or Plazas for borrowed money, or pursuant to any other financing arrangement or
bank credit facility, in each case in excess of $250,000 and, as a result
thereof, such indebtedness becomes due prior to the stated maturity thereof;
 
(g)    Able or Plazas, or any of their respective affiliates other than
Properties and its subsidiaries, suffers any judgment of any court of competent
jurisdiction in excess of $100,000 individually or $250,000 in the aggregate
and, as a result, any execution, sequestration or any other process of any court
becomes enforceable against an Able or Plazas, or if a distress or analogous
process is levied upon any property or assets of Able or Plazas and the failure
to satisfy such execution, sequestration, distress or process would render any
property or assets of Able or Plazas liable to sale or forfeiture;
 
(h)    The All American Entities and their affiliates suspends or ceases or
threatens to suspend or cease conducting business in the ordinary course at any
of the Mortgaged Premises (other than in the case of a sale of any of the
Mortgaged Premises that satisfies the conditions of the proviso to Section
5.1(f);
 
(i)    Able or Plazas, or any of their respective subsidiaries, makes an
assignment, proposal or compromise for the benefit of its creditors or otherwise
acknowledges its insolvency or inability to pay debts as they become due or
should Able or Plazas invoke, threaten to invoke or indicate its intention to
invoke the benefit of any legislation governing insolvent debtors or affecting
the rights of creditors generally;
 
(j)    Able or Plazas, or any of their respective subsidiaries, commences any
receivership or liquidation, either voluntarily or under an order of a court of
competent jurisdiction;
 
11

--------------------------------------------------------------------------------


 
(k)    Able or Plazas, or any of their respective subsidiaries, becomes bankrupt
or insolvent (under any test under any law defining insolvency), or any
proceeding in bankruptcy, receivership, liquidation or insolvency is commenced
in respect of or against any Able, Plazas or any such subsidiary or in respect
of any of its property, or any receiver, trustee or liquidator takes possession
of the undertaking or any substantial portion of the property of Able, Plazas or
any such subsidiary, including without limitation any filing of any petition by
or against Able, Plazas or any such subsidiary under any provision of the United
States Bankruptcy Code, or Able, Plazas or any such subsidiary, or any of their
respective directors or officers takes any act to authorize or commence any of
the foregoing;
 
(1)    In the reasonable opinion of TPSI, acting in good faith, there has
occurred a material adverse change in the financial or any other condition of
Able or Plazas, or any of their respective subsidiaries, compared to what was
represented to TPSI herein or which is likely to result in the impairment of
Able's or Plaza's ability timely to pay or perform any of its material
obligations hereunder or under the Able/Plazas Note or any or all of the other
Loan Documents; provided, however that (i) no circumstance or event shall be
deemed to be such a material adverse change unless the financial impact on Able,
Plazas and their respective subsidiaries, in the aggregate, could reasonably be
expected to exceed $500,000 in any fiscal year and (ii) adverse changes in
general economic and market conditions that do not disproportionately affect the
Able, Plazas and their respective subsidiaries shall not constitute material
adverse change for purposes of this Section 3.2(1).
 
3.3    Recourse.
 
(a)    Upon the occurrence of any Properties Event of Default, TPSI, at its
option and without demand or notice to any All American Entity, all of which are
waived to the extent permitted by applicable law, may declare all Indebtedness
represented by the Properties Note immediately due and payable, in addition to
other remedies available to a secured party under the UCC or under applicable
law, or available under any or all other documents (including the Loan
Documents), all of which are cumulative and nonexclusive.
 
(b)    Upon the occurrence of any Able/Plazas Event of Default, TPSI, at its
option and without demand or notice to any All American Entity, all of which are
waived to the extent permitted by applicable law, may declare all Indebtedness
represented by the Able/Plazas Note immediately due and payable, in addition to
other remedies available to a secured party under the UCC or under applicable
law, or available under any or all other documents (including the Loan
Documents), all of which are cumulative and nonexclusive.
 
(c)    In addition to and without limiting the rights of TPSI set forth in
Section 3.3(b), upon the occurrence of any Able/Plazas Event of Default, the
Mortgagors hereby agree to pay or otherwise cure, and shall be jointly and
severally liable for, such Event of Default. The obligation of the Mortgagors
set forth in this Section 3.3(c) is a primary, present and continuing
obligation, and TPSI shall not be required to prosecute collection, enforcement
or other remedies against Able, Plazas or any other Mortgagor, or to enforce or
resort to any collateral for the repayment of any amounts due under the
Able/Plazas Note or other rights or remedies pertaining thereto, before calling
on the Mortgagors for payment or cure. Without limiting the foregoing, if for
any reason Able or Plazas shall fail or be unable to pay, punctually and fully,
any amounts due under the Able/Plazas Note, the Mortgagors shall pay such
amounts to TPSI in full immediately upon demand. One or more successive actions
may be brought against any Mortgagor or all Mortgagors, as often as TPSI deems
advisable, until any and all Able/Plazas Events of Default are cured in full or
all Indebtedness represented by the Able/Plazas Note is paid in full. If a
payment by any Mortgagor to TPSI could reasonably be expected to constitute a
preference payment in bankruptcy because such Mortgagor would have a legal or
equitable right to recover such payment from the All American Entity on whose
behalf such payment was made, then such Mortgagor agrees that it will forgo any
such right to recovery for so long as necessary for its payment to TPSI not to
be recoverable as a preference in such bankruptcy.
 
12

--------------------------------------------------------------------------------


 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
 
4.1    Representations and Warranties of Properties. In order to induce TPSI to
enter into this Agreement and accept delivery of the Note and the Supply
Agreement and other Loan Documents, Properties hereby represents and warrants to
TPSI as of the Effective Date, as follows:
 
(a)    Organization and Qualification. Properties and each of the Mortgagors (i)
is a corporation duly incorporated, validly existing and in good standing under
the laws of the state of its organization, (ii) has the power and authority to
own its properties and assets and to transact the businesses in which it is
presently, or proposes to be, engaged, and (iii) is duly qualified and is
authorized to do business and is in good standing in every jurisdiction in which
the failure to be so qualified could reasonably be expected to have a material
adverse effect.
 
(b)    Ownership of Assets. Properties is the direct and beneficial owner of all
of the issued and outstanding capital stock of each Mortgagor and holds such
capital stock free and clear of any adverse claim or other lien or encumbrance.
Each Mortgagor owns the Mortgaged Premises described in the Mortgage to which
such Mortgagor is a party free and clear of any liens or encumbrances other than
Permitted Encumbrances.
 
(c)    No Conflict. The execution and delivery by Properties and each of the
Mortgagors of each of the Loan Documents to which it is a party, and the
performance of the obligations of each hereunder and thereunder, as applicable,
and the consummation by Properties and the Mortgagors of the transactions
contemplated hereby and thereby: (i) are within the corporate powers of
Properties and each Mortgagor, as applicable; (ii) are duly authorized by the
Board of Directors or similar managing body of Properties and each Mortgagor, as
applicable; (iii) except as set forth on Schedule IV, are not in contravention
of the terms of the organizational documents of Properties or any Mortgagor, as
applicable, or of any material indenture, agreement, mortgage, deed of trust,
loan agreement, credit agreement or other material agreement or instrument to
which any of Able, Plazas or Properties is a party or by which it or any of its
properties or Collateral are bound; (iv) do not contravene any statute, law,
ordinance regulation, rule, order or other governmental restriction applicable
to or binding upon Properties or any Mortgagor, except for minor matters where
failure would not have or be reasonably expected to cause a material adverse
effect on the ability of TPSI to exercise rights, powers and remedies with
respect to any of the Notes, the Mortgages or any other Loan Document.
 
(d)    Enforceability. This Agreement, the Properties Note, the Mortgages and
the other Loan Documents are each the legal, valid and binding obligations of
each of Properties or the Mortgagors, as applicable, and are enforceable against
each of Properties or any Mortgagor that is a party thereto in accordance with
their terms, except as such enforceability may be limited by (i) the effect of
any applicable bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting creditors' rights generally and (ii) general principles of
equity.
 
(e)    No Defaults. Except as specified in Schedule IV, none of Properties or
any Mortgagor is in default under any term of any indenture, contract, lease,
agreement, instrument or other commitment to which it is a party or by which it
is bound, which default has had or could be reasonably expected to have a
material adverse effect upon any of Properties or the Mortgagors, or which is
secured in whole or in part by any lien or security interest on any Mortgaged
Premises. Neither Properties nor any of the Mortgagors knows of any dispute
regarding any indenture, contract, lease, agreement, instrument or other
commitment which could reasonably be expected to have a material adverse effect
upon any of Properties or the Mortgagors or which is secured in whole or in part
by any lien or security interest on any of the Mortgaged Premises.
 
13

--------------------------------------------------------------------------------


 
(f)    Principal Amount of Permitted Encumbrances. As of the date hereof,
Schedule III accurately sets forth the aggregate outstanding principal amount of
each item of indebtedness identified as a Permitted Encumbrance on Schedule III.
 
(g)    Survival of Representations. All representations made by Properties and
each of the Mortgagors in this Agreement and each of the other Loan Documents to
which Properties or any Mortgagor is a party are true, correct, complete and not
misleading, and all such representations in this Agreement and the Loan
Documents shall survive the execution and delivery hereof and thereof for so
long as any principal portion of the Indebtedness represented by the Properties
Note or interest due thereon remains unpaid.
 
4.2    Representations and Warranties of Able and Plazas. In order to induce
TPSI to enter into this Agreement and accept delivery of the Note and the Supply
Agreement and other Loan Documents, Able and Plazas hereby jointly and severally
represent and warrant to TPSI as of the Effective Date, as follows:
 
(a)    Organization and Qualification. Each of Able and Plazas (i) is a
corporation duly incorporated, validly existing and in good standing under the
laws of the state of its organization, (ii) has the power and authority to own
its properties and assets and to transact the businesses in which it is
presently, or proposes to be, engaged, and (iii) is duly qualified and is
authorized to do business and is in good standing in every jurisdiction in which
the failure to be so qualified could reasonably be expected to have a material
adverse effect.
(b)    No Conflict. The execution and delivery by Able and Plazas of this
Agreement, the Able/Plazas Note, the Supply Agreement and the other Loan
Documents to which either Able or Plazas is a party, and the performance of the
obligations of each hereunder and thereunder, as applicable, and the
consummation by Able and Plazas of the transactions contemplated hereby and
thereby: (i) are within the corporate powers of each of Able and Plazas, as
applicable; (ii) are duly authorized by the Board of Directors or similar
managing body of each of Able and Plazas, as applicable; (iii) are not in
contravention of the terms of the organizational documents of each of Able or
Plazas, as applicable, or of any material indenture, agreement, mortgage, deed
of trust, loan agreement, credit agreement or other material agreement or
instrument to which either of Able and Plazas is a party or by which it or any
of its properties are bound; (iv) do not contravene any statute, law, ordinance
regulation, rule, order or other governmental restriction applicable to or
binding upon either of Able or Plazas, except for minor matters where failure
would not have or be reasonably expected to cause a material adverse effect on
the ability of TPSI to exercise rights, powers and remedies with respect to any
of the Able/Plazas Note or any other Loan Document.
 
(c)    Enforceability. This Agreement, the Note, the Supply Agreement and the
other Loan Documents are each the legal, valid and binding obligations of each
of Able and Plazas, as applicable, and are enforceable against each of them in
accordance with their terms, except as such enforceability may be limited by (i)
the effect of any applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors' rights generally and (ii) general
principles of equity.
 
(d)    No Defaults. Able nor Plazas is in default under any term of any
indenture, contract, lease, agreement, instrument or other commitment to which
it is a party or by which it is bound, which default has had or could be
reasonably expected to have a material adverse effect upon either of Able or
Plazas, or which is secured in whole or in part by any lien or security interest
on any of the Mortgaged Premises. Neither Able nor Plazas knows of any dispute
regarding any indenture, contract, lease, agreement, instrument or other
commitment which could reasonably be expected to have a material adverse effect
upon either Able or Plazas or which is secured in whole or in part by any lien
or security interest on any of the Mortgaged Premises.
 
14

--------------------------------------------------------------------------------


 
(e)    Survival of Representations. All representations made by Able and Plazas
in this Agreement and each of the other Loan Documents to which Able or Plazas
is a party are true, correct, complete and not misleading, and all such
representations in this Agreement and the Loan Documents shall survive the
execution and delivery hereof and thereof for so long as any principal portion
of the Indebtedness represented by the Able/Plazas Note or interest due thereon
remains unpaid.
 
ARTICLE 5
ADDITIONAL COVENANTS
 
5.1    Certain Covenants. Able, Plazas and Properties hereby covenant and agree
with TPSI as follows:
 
(a)    As soon as practicable, but no later than January 14, 2008, the All
American Entities shall, at their sole expense, deliver to TPSI a prepaid full
coverage mortgagee title insurance policy on the standard form ALTA Loan
Policy-2006, with creditors rights exclusion, issued by a title insurance
company approved by TPSI, showing the Mortgages to be recorded, valid, and
outstanding, insuring that, except for the Permitted Encumbrances there shall be
no other security interest, lien or claim on any of the Mortgaged Premises; and
undertaking to insure TPSI, with respect to each mortgage, up to the full amount
of the Indebtedness. Said policy shall contain only those exceptions (including
standard exceptions) and matters affecting title as shall have been approved by
TPSI, shall provide full protection against filed and unified mechanics' and
materialmen's liens and shall include such endorsements, including but not
limited to comprehensive, environmental liens, access and same as survey, as
TPSI may require in its sole discretion.
 
(b)    The All American Entities shall pay when due all taxes and assessments
with respect to the Mortgaged Premises or their use or operation.
 
(c)    TPSI shall have the right to inspect the Mortgaged Premises and to
examine the All American Entities' books and records concerning the Mortgaged
Premises and at all reasonable times and wherever located.
 
(d)    Able, Plazas and Properties shall notify TPSI within five calendar days
if any All American Entity or any of the Mortgagors becomes involved in any new
claim or dispute, or in any litigation or other proceeding before any court,
tribunal, or similar body, which may impact or otherwise encumber the Mortgaged
Premises or in which any potential recovery from any of the All American
Entities or Mortgagors may exceed $100,000.
 
(e)    None of Able, Plazas or Properties shall merge, consolidate, or sell all
or substantially all of its assets without the prior written consent of TPSI;
provided, however, that such entities shall be permitted to merge, consolidate,
or sell all or substantially all of its assets without the prior written consent
of TPSI if the following conditions are met: (i) the purchaser or surviving
entity, as applicable, of such transaction shall have executed an agreement, in
form and substance acceptable to TPSI in its sole discretion, pursuant to which
such purchaser or surviving entity, as applicable, shall assume the liabilities
of Able, Plazas or Properties, as applicable, under the Notes and this
Agreement; and (ii) the purchaser or surviving entity, as applicable, shall have
furnished evidence to TPSI that the liens under the Mortgages are continuing,
valid and perfected first priority liens (or lower priority as specifically
provided herein) on the applicable Mortgaged Premises. In addition, TPSI shall
have the right, exercisable in its sole discretion, and not as a condition to
the consummation of such merger, consolidation or sale of assets, to obtain (at
its sole cost and expense) an appraisal demonstrating whether the Mortgaged
Premises have an aggregate Net Mortgage Value in excess of 150% of the aggregate
amount of the Indebtedness then outstanding. In the event such appraisal shows
that the Mortgaged Premises have an aggregate Net
 
15

--------------------------------------------------------------------------------


 
Mortgage Value lower than 150% of the aggregate amount of the Indebtedness then
outstanding, then Properties shall provide TPSI with additional property or
properties owned by Properties or one or more affiliates thereof with a Net
Mortgage Value (based on the most recent appraisals thereof in the possession of
Properties) that, together with the Net Mortgage Value of the Mortgaged Premises
(based on the appraised value as set forth on Schedule II or a more recent third
party independent appraisal prepared subsequent to the date hereof, if any),
equals or exceeds the amount of the Indebtedness. Any such additional property
or properties must be satisfactory to TPSI in its reasonable discretion. The All
American Entities shall, within five business days of the closing of such
transaction, prepare and record a mortgage or other similar security instrument,
in form and substance substantially identical to the Mortgages (except for
changes required by applicable law or that reflect the different description,
location or nature of the applicable property), in connection with each such
additional property or properties and, upon proper recording thereof, such
mortgage or other similar security instrument shall constitute a "Mortgage"
hereunder and such additional property shall constitute a "Mortgaged Premises
hereunder.
 
(f)    Without the prior written consent of TPSI, no Mortgagor shall sell,
transfer, convey or dispose of any of the Mortgaged Premises, and Properties
shall not sell, transfer, convey or dispose of all or greater than 50% of the
voting capital stock or other equity of any Mortgagor; provided, however, that,
without the prior written consent of TPSI the Mortgagors shall be permitted to
sell, transfer, convey or otherwise dispose of any one or more Mortgaged
Premises, and Properties may sell, transfer, convey or dispose of all or greater
than 50% of the voting capital stock or other equity interests of any Mortgagor,
if TPSI is paid the amount(s) set forth in Schedule V with respect to one or
more of the Mortgaged Premises being sold or transferred (or the Mortgaged
Premises owned by the Mortgagor the equity interests of which are being sold or
transferred, as applicable) out of the proceeds of such sale, transfer,
conveyance or other disposition. In addition, if any Indebtedness remains
outstanding following such sale, transfer, conveyance or other disposition, TPSI
shall have the right, exercisable in its sole discretion, and not as a condition
to the consummation of such sale, transfer, conveyance or other disposition, to
obtain (at its sole cost and expense) an appraisal demonstrating whether the
remaining Mortgaged Premises have an aggregate Net Mortgage Value in excess of
150% of the aggregate amount of the Indebtedness remaining outstanding following
such sale, transfer, conveyance or other disposition. In the event such
appraisal shows that the remaining Mortgaged Premises have an aggregate Net
Mortgage Value lower than 150% of the aggregate amount of the Indebtedness
remaining outstanding following such sale, transfer, conveyance or other
disposition, then Properties shall provide TPSI with additional property or
properties owned by Properties or one or more affiliates thereof with a Net
Mortgage Value (based on the most recent appraisals thereof in the possession of
Properties) that, together with the Net Mortgage Value of the Mortgaged Premises
(based on the appraised value as set forth on Schedule II, or a more recent
third party independent appraisal prepared subsequent to the date hereof, if
any), equals or exceeds the amount of the Indebtedness. Any such additional
property or properties must be satisfactory to TPSI in its reasonable
discretion. The All American Entities shall, within five business days of the
closing of the sale, transfer, conveyance or other disposition, prepare and
record a mortgage or other similar security instrument, in form and substance
substantially identical to the Mortgages (except for changes required by
applicable law or that reflect the different description, location or nature of
the applicable property), in connection with each such additional property or
properties and, upon proper recording thereof, such mortgage or other similar
security instrument shall constitute a "Mortgage" hereunder and such additional
property shall constitute a "Mortgaged Premises" hereunder. The Mortgagors shall
notify TPSI in writing of any proposed sale, transfer, conveyance or other
disposition of the Mortgaged Premises not less than 30 days in advance of the
completion of such transaction. Such notice shall provide reasonable detail of
the terms of the proposed transaction, including the price to be paid and
payment terms.
 
16

--------------------------------------------------------------------------------


 
(g)    Neither Properties nor any Mortgagor shall engage in any debt financing
(including the incurrence of new indebtedness and any refinancings of existing
indebtedness), equity financing or other capital-raising transaction with
respect to any of the Mortgaged Premises without the prior written consent of
TPSI; provided, however, that such entities shall be permitted to engage in a
debt financing, equity financing or other capital-raising transaction with
respect to any of the Mortgaged Premises without the prior written consent of
TPSI if the following conditions are met: (i) TPSI shall be paid at least 50% of
the Net Proceeds of such debt financing, equity financing or other
capital-raising transaction; and (ii) Properties or the Mortgagor(s), as
applicable, shall have furnished evidence to TPSI that the liens under the
Mortgages are continuing, valid and perfected first priority liens (or lower
priority as specifically provided herein) on the applicable Mortgaged Premises.
In addition, if any Indebtedness remains outstanding following such debt
financing, equity financing or other capital-raising transaction, TPSI shall
have the right, exercisable in its sole discretion, and not as a condition to
the consummation of such debt financing, equity financing or other
capital-raising-transaction, to obtain (at its sole cost and expense) an
appraisal demonstrating whether the remaining Mortgaged Premises have an
aggregate Net Mortgage Value in excess of 150% of the aggregate amount of the
Indebtedness remaining outstanding following such debt financing, equity
financing or other capital-raising transaction. In the event such appraisal
shows that the remaining Mortgaged Premises have an aggregate Net Mortgage Value
lower than 150% of the aggregate amount of the Indebtedness remaining
outstanding following such debt financing, equity financing or other
capital-raising transaction, then Properties shall provide TPSI with additional
property or properties owned by Properties or one or more affiliates thereof
with a Net Mortgage Value (based on the most recent appraisals thereof in the
possession of Properties) that, together with the Net Mortgage Value of the
Mortgaged Premises (based on the appraised value as set forth on Schedule II or
a more recent third party independent appraisal prepared subsequent to the date
hereof, if any), equals or exceeds the amount of the Indebtedness. Any such
additional property or properties must be satisfactory to TPSI in its reasonable
discretion. The All American Entities shall, within five business days of the
closing of the debt financing, equity financing or other capital-raising
transaction, prepare and record a mortgage or other similar security instrument,
in form and substance substantially identical to the Mortgages (except for
changes required by applicable law or that reflect the different description,
location or nature of the applicable property), in connection with each such
additional property or properties and, upon proper recording thereof, such
mortgage or other similar security instrument shall constitute a "Mortgage"
hereunder and such additional property shall constitute a "Mortgaged Premises"
hereunder. The Mortgagors shall notify TPSI in writing of any proposed debt
financing, equity financing or other capital-raising transaction with respect to
any of the Mortgaged Premises not less than 30 days in advance of the completion
of such transaction. Such notice shall provide reasonable detail of the terms of
the proposed transaction, including the amounts to be financed. Except as
provided in this Section 5.1(g), neither Properties nor any other All American
Entity shall permit any of the Mortgaged Premises to be subject to a consensual
lien other than the Permitted Encumbrances.
 
(h)    If, at any time after January 31, 2008, Able is not current in its annual
and quarterly filing requirements under the Securities Exchange Act of 1934, or
is not subject to such requirements, then, within ten (10) calendar days after
any written request from TPSI, Able shall provide TPSI current consolidated and
consolidating financial statements of Able and its subsidiaries as of the most
recently ended fiscal quarter and year. Such financial statements shall be
prepared in accordance with generally accepted accounting principals and, in the
case of annual financial statements, shall be accompanied by an unqualified
opinion thereon of a qualified firm of independent auditors.
 
17

--------------------------------------------------------------------------------


 
(i)    While any of the Indebtedness represented by the Properties Note is
outstanding, Properties shall not, directly or indirectly, make (i) any cash
dividend or other cash distribution, direct or indirect, on account of any
shares of any class of its capital stock, (ii) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any class of its capital stock, or (iii) any cash
payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire any
shares of any class of its capital stock (collectively, "Restricted Payments").
 
(j)    While any of the Indebtedness represented by the Able/Plazas Note is
outstanding, Able shall not, directly or indirectly, make any Restricted
Payments.
 
5.2    Consent and Indemnification. Properties and each of the Mortgagors hereby
(a) agree that TPSI may file each of the Mortgages without receipt of prior
consent of any existing lien holders, (b) expressly consents to the filing of
the Mortgages and the creation and perfection of the security interests granted
thereby regardless of receipt of any consent of any existing lien holder and
regardless of any default that may occur as a result thereof, and (ii) agrees to
indemnify and hold TPSI harmless from any loss, liability, cost or expense
(including fees and expenses of counsel) incurred by TPSI as a result of or in
connection with the execution and filing of the Mortgages and the creation and
perfection of the security interests granted thereby.
 
ARTICLE 6
MISCELLANEOUS
 
6.1    Governing Law. This Agreement, the Notes, and the other Loan Documents
shall be governed by and construed in accordance with the laws of the State of
Colorado without regard to principles of conflicts of law, except to the extent
that any Mortgage requires application of local law where the applicable
Mortgaged Premises is located.
 
6.2    Submission to Jurisdiction, Waiver of Jury Trial. The parties hereby (i)
submit to the non-exclusive jurisdiction of the courts of the State of Colorado
and the federal courts of the United States sitting in the State of Colorado for
the purpose of any action or proceeding arising out of or relating to this
Agreement, the Notes or any of the other Loan Documents, (ii) agree that all
claims in respect of any such action or proceeding may be heard and determined
in such courts, (iii) irrevocably waive (to the extent permitted by applicable
law) any objection which such party now or hereafter may have to the laying of
venue of any such action or proceeding brought in any of the foregoing courts,
and any objection on the ground that any such action or proceeding in any such
court has been brought in an inconvenient forum, and (iv) agree that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
permitted by law. THE PARTIES HEREBY WAIVE ANY AND ALL RIGHTS TO DEMAND A TRIAL
BY JURY as to this Agreement, the Notes and the Loan Documents or any causes of
action or claims at any time arising hereunder, thereunder or in connection
herewith.
 
18

--------------------------------------------------------------------------------


 
 6.3    Expenses, Attorney's Fees, Etc. When and to the extent that TPSI shall
be entitled-to enforce or exercise any right or remedy, or TPSI is entitled or
required to defend itself or any of the Mortgaged Premises against any challenge
or competing security interest, lien, claim, or encumbrance, TPSI shall be
entitled to recover all expenses and costs reasonably suffered or incurred in
connection therewith, including to enforce its remedies against any of the
Mortgaged Premises after the occurrence of any Event of Default. The All
American Entities and the Mortgagors shall defend and indemnify TPSI against any
claims contrary to TPSI's rights or interests as set forth in this Agreement or
any other Loan Document or against any competing lien or security interest,
lien, claim, or encumbrance, TPSI shall be entitled to recover all expenses and
costs reasonably suffered or incurred in connection therewith, including to
enforce its remedies against any of the Mortgaged Premises after the occurrence
of any Event of Default. The All American Entities and Mortgagors shall defend
and indemnify TPSI against any claims contrary to TPSI's rights or interests as
set forth in this Agreement or any other Loan Document or against any competing
lien or security interest that may be enforced with respect to any of the
Mortgaged Premises. In the event litigation arising out of this Agreement, the
Notes or any of the other Loan Documents is initiated by either party, the
prevailing party, after the entry of a final non-appealable order, shall be
entitled to recover from the other party, as part of said order, all court
costs, fees and expenses of such litigation, including, without limitation,
reasonable attorneys' fees.
 
6.4  Delay or Failure to Exercise Rights. No delay or failure on the part of
TPSI in exercising any right, power or privilege hereunder or under any other
Loan Document shall affect such right, power or privilege, nor shall any single
or partial exercise thereof preclude any further exercise thereof or the
exercise of any other power, right or privilege. The rights and remedies of TPSI
under this Agreement or under the other Loan Documents are cumulative and not
exclusive of any right or remedies which TPSI would otherwise have. No waiver by
TPSI of any of its rights hereunder or under any other Loan Document shall be
deemed to be or constitute a waiver of any other rights or remedies of TPSI
hereunder nor shall delay in the exercise of any right or remedy be deemed to be
a waiver thereof. 
 
6.5  Severability. Any provision of this Agreement or any other Loan Document
which is prohibited or unenforceable in any jurisdiction will not invalidate the
remaining provisions hereof and any such prohibition or unenforceability in any
jurisdiction will not invalidate or render unenforceable such provision in any
other jurisdiction.
 
6.6  Further Assurances. Each party shall from time to time promptly execute and
deliver all further documents and take such further action reasonably necessary
or appropriate to give effect to the provisions and intent of this Agreement or
any other Loan Document and the transaction envisaged herein.
 
6.7  Notices. Unless otherwise specified, each notice to a party must be given
in writing and delivered personally or by courier, sent by prepaid registered
mail or transmitted by fax to the other party as follows:
 
If to the All American Entities or Mortgagors:
 
All American Plazas, Inc.
1140 Sixth Avenue, Suite 1800
New York, NY 10036
Phone: __________________                      
Fax: 212-687-9621
 
If to TPSI:
 
TransMontaigne Product Services Inc.
1670 Broadway, Suite 3100
Denver, Colorado 80202
Attention: William S. Dickey, President
Phone: 303-626-8200
Fax: 303-626-8238
 
19

--------------------------------------------------------------------------------


 
with a copy to:
 
TransMontaigne Product Services Inc.
1670 Broadway, Suite 3100
Denver, Colorado 80202
Attention: Erik B. Carlson, General Counsel
Phone: 303-860-5265
Fax: 303-626-8238
 
Or to any other address, fax number or person that one party may designate to
the other in writing. Any notice, if delivered personally or by courier, will be
deemed to have been given when actually received; if transmitted by fax before
3:00 p.m. on a business day, will be deemed to have been given on that business
day; and if transmitted by fax after 3:00 p.m. on a business day, will be deemed
to have been given on the business day after the date of the transmission.
 
6.8  Days. If any action is required to be performed, or if any notice, consent
or other communication is given, on a day that is a Saturday or Sunday or a bank
holiday in Colorado or New York, such performance shall be deemed to be
required, and such notice, consent or other communication shall be deemed to be
given, on the first business day following such Saturday, Sunday or bank
holiday. Unless otherwise specified herein, all references herein to a "day" or
"days" shall refer to calendar days and not business days. A "business day"
shall mean any day other than a Saturday, Sunday or bank holiday in Colorado or
New York.
 
6.9  Entire Agreement. This Agreement and the other Loan Documents and the
attached Schedules and Exhibits hereto constitute the entire agreement between
the parties with respect to the subject matter and supersede all prior
negotiations and understandings between the parties with regard thereto, whether
written or oral. No provision may be amended or waived except by mutual written
agreement between the parties.
 
6.10    Assignment. None of the All American Entities or the Mortgagors may
assign any of their rights or obligations under this Agreement or the Notes or
any other Loan Document without the prior written consent of TPSI. TPSI may
assign this Agreement, the Notes or any other Loan Document (other than the
Supply Agreement) and in such event shall give notice of any such assignment to
the All American Entities. This Agreement and the other Loan Documents inure to
the benefit of, and bind, the parties hereto and their respective successors and
permitted assigns.
 
6.11    Counterparts and Facsimile. This Agreement and the other Loan Documents
may be executed and delivered in any number of counterparts, each of which when
executed and delivered is an original, but all of which taken together
constitute one and the same instrument. A party's transmission by facsimile of a
copy of this Agreement duly executed by that party shall constitute effective
delivery by that party of an executed copy of this Agreement to the party
receiving the transmission. A party that has delivered this Agreement by
facsimile shall forthwith deliver an originally-executed copy to the other
party.
 
6.12    Headings and References. The division of this Agreement into sections
and subsections and the insertion of headings are for convenience of reference
only and shall not affect the construction or interpretation of this Agreement.
The terms "this Agreement," "hereof," "hereunder" and similar expressions refer
to this Agreement and not to any particular section, subsection or other portion
hereof and include any agreement supplemental hereto. Unless something in the
subject matter or context is inconsistent therewith, references herein to
"Sections" are to sections, subsections and further subdivisions of sections of
this Agreement.
 
20

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year set forth hereinabove.
 

  TRANSMONTAIGNE PRODUCT SERVICES INC.        By:  /s/ Frederick W.
Boutin                                
Frederick W. Boutin, 
 
Senior Vice President and Treasurer 
          ALL AMERICAN PLAZAS, INC.        By: /s/ Richard A.
Mitstifer                                  
Richard A. Mitstifer
 
President
          ALL AMERICAN PROPERTIES, INC.        By:  /s/ Frank
Nocito                                             
Frank Nocito
 
President
          ABLE ENERGY, INC.        By: /s/ Gregory
Frost                                              
Greogry Frost 
 
CEO 

                                           
21

--------------------------------------------------------------------------------


 

  CLARKS FERRY PROPERTIES, INC.       By:  /s/ Frank
Nocito                                             
Frank Nocito
 
President
          FRYSTOWN ALL AMERICAN PROPERTIES, INC.       By:  /s/ Frank
Nocito                                              
Frank Nocito
 
President
          ENERGY MANAGEMENT & SUPPLY CORPORATION       By:  /s/ Frank
Nocito                                             
Frank Nocito
 
President
          NOVA TEN REALTY CORP.       By:  /s/ Frank
Nocito                                              
Frank Nocito
 
President 

 
 
22